In a probate proceeding, the petitioner appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Nassau County (Riordan, S.), dated April 27, 2005, as denied those branches of her motion which were to disqualify the respondents from serving as co-executors and co-trustees, for an immediate accounting, and for an award of attorney’s fees.
*867Ordered that the order is affirmed insofar as appealed from, with costs.
Under the facts of this case, the Surrogate’s Court properly denied that branch of the petitioner’s motion which was to disqualify the respondents from serving as co-executors and co-trustees (see SCPA 711). A testator or testatrix has the right to determine who is most suitable among those legally qualified to settle his or her affairs, and that selection is not to be lightly discarded (see Matter of Venezia, 25 AD3d 717, 718 [2006]). We find no basis to disturb the Surrogate’s Court’s determination.
The petitioner’s remaining contentions are without merit. Prudenti, PJ., Krausman, Mastro and Rivera, JJ., concur.